Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/22 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gjersvig et al (EP0249368) in view of Stringfield et al (4950332) in view of Gao et al (CN101480608A, English translation) in view of Bekkum et al (1996).
Gjersvig teaches a one step lactose process. 
Gjersvig, paragraph 12 of the PGPUB, teaches in ultrafiltration step 18, the pretreated whey 16 is separated into a protein rich retentate and lactose rich permeate.
Gjersvig, paragraph 19, teaches the concentrated and partially demineralized permeate 28 is then subjected to clarification step 30 using, e.g., a high speed centrifugal clarifier such as those used in dairy plants. For example, a DeLaval model MRPX 409 may be employed, operated at 6 gallons/minute and at a temperature between about 110° and 140°F. Alternatively, the clarification can be accomplished by filtering the concentrated permeate through iron free or reduced diatomaceous earth (e.g., acid washed celite). Clarification removes much of the calcium in the form of insoluble calcium phosphate and calcium citrate salts 32.
Gjersvig, paragraph 20, after clarification step 30, the permeate 34 is demineralized.
Gjersvig, paragraph 22, teaches the demineralized permeate 40 is further refined by decolorization. Decolorization step 42 is accomplished e.g., by contact with activated carbon or by passing the treated permeate through an absorption resin bed. The decolorization step 42 serves to remove riboflavin, as well as other impurities 44.
Although Gjervig teaches the decolorization step 42 by passing the treated permeate through an absorption resin bed, Gjervig does not teach a specific resin bed. 
Stringfield, col. 2, teaches a process for decolorizing an aqueous sugar solution containing color bodies. The process comprises the step of contacting an aqueous sugar solution with an effective amount of an adsorbent resin so as to adsorb color bodies from the aqueous sugar solution onto the adsorbent resin, wherein the adsorbent resin is derived from a macroporous copolymer of a monovinyl aromatic monomer and a crosslinking monomer, where the macroporous copolymer has been post-crosslinked in the swollen state in the presence of a Friedel-Crafts catalyst and functionalized with hydrophilic groups. The process provides an effective means for decolorizing an aqueous sugar solution without using carbon adsorbents. The adsorbent resin can be as effective as carbon in adsorbing or removing color bodies from sugar solutions. The post-crosslinking of the macroporous copolymer in a swollen state increases the surface area of the copolymer, increases porosity, reduces average pore size, reduces shrink/swell, and imparts rigidity to the copolymer structure.
Moreover, even after functionalizing the copolymer to form the resin, the adsorbent resin maintains the above described properties. In addition, after functionalization, the resin has hydrophilic characteristics. These properties enhance the adsorptive capacity of the resin relative to conventional ion exchange resins used for decolorization. Because of reduced shrink/swell, increased rigidity of the resin structure, and other properties derived from post-crosslinking, the adsorbent resin can be easily regenerated.
Stringfield, col. 4, teaches preferred monovinyl aromatic monomers are styrene and its derivatives, such as alpha-methylstyrene and vinyl toluene, vinyl naphthalene, vinylbenzyl chloride and vinylbenzyl alcohol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the adsorbent resin derived from a macroporous copolymer of a monovinyl aromatic monomer wherein the monovinyl aromatic monomer is styrene or its derivatives, such as alpha-methylstyrene and vinyl toluene, vinyl naphthalene, vinylbenzyl chloride or vinylbenzyl alcohol and a crosslinking monomer, where the macroporous copolymer has been post-crosslinked in the swollen state in the presence of a Friedel-Crafts catalyst and functionalized with hydrophilic groups as taught by Stringfield as the resin as taught by Gjervig as this resin provides effective means for decolorizing an aqueous sugar solution without using carbon adsorbents and enhanced adsorptive capacity of the resin relative to conventional ion exchange resins used for decolorization. 
Further, the post-crosslinking of the macroporous copolymer in a swollen state increases the surface area of the copolymer, increases porosity, reduces average pore size, reduces shrink/swell, and imparts rigidity to the copolymer structure and because of reduced shrink/swell, increased rigidity of the resin structure, and other properties derived from post-crosslinking, the adsorbent resin can be easily regenerated.
Although the references teach an adsorbent resin derived from a macroporous copolymer of a monovinyl aromatic monomer and a crosslinking monomer, the references do not teach riboflavin binding to this specific resin.
Gao teaches a method for separating and recycling synthetic vitamin using special-purpose molecular template adsorption resin. Gao teaches a Friedel-Crafts post-crosslinking reaction of chloromethylated cross-linked styrene-divinylbenzene copolymer beads (chlorine balls) to separate and recover synthetic vitamins. The special molecular template adsorbs the resin. The fine structure parameters such as the internal pore morphology and pore size of the synthesized resin are mainly determined by the molecular size, polarity, amount of the molecular template, and its synthesis conditions. The results prove that the synthetic resin of the present invention has an adsorption recovery efficiency of riboflavin in the fermentation material liquid of riboflavin production and the concentration of riboflavin in the range of 100-6000mg / L, and the equilibrium adsorption capacity is 100mg / ml. 140% of the adsorption capacity of conventional adsorption resins.
Therefore, Gao teaches chloromethylated cross-linked styrene-divinylbenzene copolymer adsorbent resin adsorbs riboflavin. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the absorbent resin as taught by Gao and Stringfield as the adsorbent resin as taught in Gjervig as Gao demonstrates that a cross-linked styrene-divinylbenzene copolymer has the ability to adsorb riboflavin and therefore riboflavin would bind to the adsorbent resin as taught in Gjervig. 
Although the references teach riboflavin binding to the resin, the references do not teach the riboflavin is adsorbed to the surface of lactose crystals in the clarified steam. 
Bekkum, page 96, teaches the slightly yellow color of edible lactose is caused by the presence of riboflavin which adsorbs at the crystal surface. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the riboflavin as taught by the references is adsorbed at the surface of lactose crystals as it is common to find riboflavin adsorbed at the surface of lactose crystals derived from whey. 
The high speed centrifugal clarifier or filter as taught by Gjervig reads on a clarification system as claimed in claim 1. 
The absorption resin bed as taught by the references reads on an adsorption system as claimed in claim 1. 

Regarding claim 2, Stringfield, col. 6, teaches preferably, the solution is contacted with the resin continuously in a packed column.
A packed column as taught by Stringfield reads on a packed bed as claimed in claim 2. 

Regarding claim 8, Gjersvig, paragraph 19, teaches the concentrated and partially demineralized permeate 28 is then subjected to clarification step 30 using, e.g., a high speed centrifugal clarifier such as those used in dairy plants. Clarification removes much of the calcium in the form of insoluble calcium phosphate and calcium citrate salts 32.
Insoluble calcium phosphate and calcium citrate salts as taught by Gjersvig reads on insoluble impurities as claimed in claim 8. 

Regarding claim 9, Gjersvig, paragraph 25, lactose is then crystallized at step 62 using conventional techniques and apparatus. The crystals are recovered from the supernatant by, e.g., centrifugation 62. Supernatant 64 may be disposed of or concentrated further for recovery of additional lactose. While in the centrifuge, the lactose crystals are washed 66 with fresh water 68, or with any other appropriate solvent that will wash away impurities without causing loss of an excessive quantity of crystalline lactose. The lactose crystals are then dried 70 and high grade lactose 72 is recovered, typically with an overall yield of approximately 45-65% of the original permeate solids.
Conventional crystallization apparatuses read on a crystallization system configured to crystallize lactose crystals as claimed in claim 9. 

Regarding claim 10, Gjersvig, paragraph 25, while in the centrifuge, the lactose crystals are washed 66 with fresh water 68, or with any other appropriate solvent that will wash away impurities without causing loss of an excessive quantity of crystalline lactose.
Water as taught by Gjersvig reads on a lactose recovery system as claimed in claim 10. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the crystallization system and lactose recovery system can be used simultaneously to crystallize and wash the lactose crystals to reduce the time it takes to obtain the final lactose crystals product.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gjersvig et al (EP0249368) in view of Stringfield et al (4950332) in view of Gao et al (CN101480608A, English translation) in view of Bekkum et al (1996) as applied to claim 1 and further in view of Kanamori et al (20130266991). 
Although the references above teach the clarification can be accomplished by filtering the concentrated permeate through iron free or reduced diatomaceous earth (e.g., acid washed celite), the references do not teach filtering with a membrane filter. 
Kanamori, paragraph 90 of the PGPUB, teaches in view of reducing the energy for concentration, the step of filtering the solution through a separation membrane to further concentrate the concentrated aqueous sugar solution may be preferably employed. The membrane used in this concentration step is a membrane filter that removes ions and low-molecular-weight molecules using as the driving force a pressure difference larger than the osmotic pressure of the liquid to be treated, and examples of the membrane which may be used include cellulose membranes such as those made of cellulose acetate and membranes produced by polycondensing a polyfunctional amine compound and a polyfunctional acid halide to provide a separation functional layer made of a polyamide on a microporous support membrane. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a membrane filter as taught by Kanamori as the filter as taught by the references above to remove ions and low-molecular-weight molecules. 


Response to Arguments
Applicant’s arguments, filed 6/24/22, with respect to the rejections of claims 1-2 and 7-10 under Gjersvig, Stringfield and Gao have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gjersvig, Stringfield, Gao and Bekkum.
Applicant argues Gjersvig provides no further information on what type of resin chemistry might be used in this procedure, and absent such details fails to enable one of ordinary skill to use this embodiment of the process disclosed therein. At best, the disclosure of Gjersvig invites one of ordinary skill to experiment to find suitable adsorbent resins for removing riboflavin from the lactose-containing process stream, but absent the present disclosure one of ordinary skill would be required to experiment extensively to find a suitable adsorbent resin.
Examiner respectfully traverses. 
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Gjersvig does not expressly teach the claimed no absorbent resin selected to bind riboflavin. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Gjersvig does not disclose the entire claimed invention. Rather, Stringfield, Gao and Bekkum is relied upon to teach claimed elements missing from Gjersvig. 
Further, applicant argues Stringfield does not mention that this resin system would remove riboflavin from lactose as presently claimed. The fact that the adsorbent resins disclosed in Stringfield work well in decolorizing sugar and sweetener solutions does not provide one of ordinary skill with any indication that these materials would bind to and efficiently remove riboflavin adsorbed on lactose crystals.
Examiner respectfully traverses. 
It is noted that while Stringfield does not disclose all the features of the present claimed invention, Stringfield is used as teaching reference, namely an adsorbent resin derived from a macroporous copolymer of a monovinyl aromatic monomer wherein the monovinyl aromatic monomer is styrene or its derivatives, such as alpha-methylstyrene and vinyl toluene, vinyl naphthalene, vinylbenzyl chloride or vinylbenzyl alcohol and a crosslinking monomer, where the macroporous copolymer has been post-crosslinked in the swollen state in the presence of a Friedel-Crafts catalyst and functionalized with hydrophilic groups, in order to decolorize an aqueous sugar solution without using carbon adsorbents and enhance adsorptive capacity, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.
Further, applicant argues Gjersvig is directed to a process for isolating lactose from a lactose-rich liquid such as whey, while Gao utilizes a type of the presently claimed adsorbent resins to extract riboflavin from a wastewater stream including relatively low levels of riboflavin. One of ordinary skill in the art would recognize that these are completely different types of processes. The fact that the adsorbent resins of Gao can bind riboflavin in wastewater does not establish that a skilled artisan would expect such resins to effectively bind riboflavin adsorbed on the surfaces of lactose crystals as presently claimed. Removing riboflavin adsorbed on lactose crystals requires different considerations in selecting a resin than removing riboflavin from a dilute wastewater solution. The use of these resins as disclosed in Gao would not provide a skilled artisan with any useful guidance in selecting an adsorbent resin for removing riboflavin from lactose crystals, and the Office Action has not established that the fact that such resins can remove riboflavin from wastewater would produce predictable results when the resins are used to remove riboflavin adsorbed on lactose crystals. In addition, the Office Action has not established that a skilled artisan would have a reasonable expectation that use of the resins of Gao would successfully remove riboflavin from the process of Gjersvig, which is directed to lactose production from whey.
Examiner respectfully traverses. 
Given both Gjersvig and Stringfield are drawn an adsorption resin bed for decolorization, and given Gjersvig teaches adsorption resin bed for decolorization serves to remove riboflavin and given Stringfield provides proper motivation to combine, namely to provide effective means for decolorizing an aqueous sugar solution without using carbon adsorbents and enhanced adsorptive capacity of the resin relative to conventional ion exchange resins used for decolorization. 
Therefore, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to combine Puckett and Mack and achieve reasonable expectation of success.
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. Therefore, the Examiner’s position remains, it would be obvious to one of ordinary in the art to achieve a successful modification, absent evidence to the contrary.
It is well settled that obviousness does not require absolute predictability of success; all that is required is a reasonable expectation of success. In re Kubin, 561 F.3d 1351, 1360 (Fed. Cir. 2009); In re O’Farrell, 853 F.2d 894, 903-04 (Fed. Cir. 1988). See MPEP 2143E.
Gao is not used to teach removing riboflavin from wastewater in view of Gjersvig and Stringfield. 
Gao is used to teach that a specific crosslinked styrene-divinylbenzene copolymer adsorbent resin adsorbs riboflavin. 
Gao is only used as teaching reference in order to teach a specific crosslinked styrene-divinylbenzene copolymer adsorbent resin adsorbs riboflavin. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
Given Gjersvig and Stringfield are drawn to a one step lactose process comprising a decolorization by passing the treated permeate through a specific absorption resin bed to remove riboflavin and given Gao provides proper motivation to combine, namely that Gao demonstrates that a cross-linked styrene-divinylbenzene copolymer has the ability to adsorb riboflavin it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to combine Gao with Gjersvig in view of Stringfield and achieve reasonable expectation of success.
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. Therefore, the Examiner’s position remains, it would be obvious to one of ordinary in the art to achieve a successful modification, absent evidence to the contrary.
It is well settled that obviousness does not require absolute predictability of success; all that is required is a reasonable expectation of success. In re Kubin, 561 F.3d 1351, 1360 (Fed. Cir. 2009); In re O’Farrell, 853 F.2d 894, 903-04 (Fed. Cir. 1988). See MPEP 2143E.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2413055 teaches milk sugar (lactose) as it crystallizes will adsorb riboflavin selectively if a definite minimum concentration of riboflavin is exceeded, and that the adsorption of riboflavin by lactose can be controlled toe obtain vitamin concentrates rich in riboflavin (vitamin Bs).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        7/15/22